PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/684,733
Filing Date: 15 Nov 2019
Appellant: Ramos et al.



__________________
Frank Occhiuti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed April 25, 2022 and May 4, 2022 appealing from the Office action mailed November 23, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 23, 2021 from which the appeal is taken is being maintained by the examiner. Claim 24 was mislabeled “claim 23” in the Final Office action, and claims 22-23 were mislabeled as “claim 22.” Appropriate correction has been made in this Answer.

The following grounds of rejection are applicable to the appealed claims.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said controller."  There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 12 and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by over Lee et al. (US 2018/0071984) or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254).
Claim 1: Lee et al. discloses an apparatus including a feed system for an inkjet printer (fig. 3) and a cleaning system for cleaning the feed system (¶ 58). The feed system includes a mixer (30) capable of mixing precursors for delivery to a printhead (22) of the printer (fig. 3), the cleaning system configured to flush cleaning solution through paths including the mixer, feed system and printhead (¶¶ 84-88).
With regard to having a reservoir between the mixer and printhead, Lee et al. discloses supply tube 102 (fig. 4). A “reservoir” is a part of an apparatus that is capable of holding a liquid. See e.g., Marriam-Wester. Supply tube 102 is clearly capable of holding a liquid, and is therefore a reservoir.
Alternatively, if it is determined that Lee et al. does not disclose an intermediate reservoir between the mixer and printhead, Tanno et al. discloses an apparatus for an inkjet printer which includes a feed system and an intermediate tank (¶ 11). As taught by Tanno et al., including an intermediate tank with a damping function reduces pressure fluctuations in the system (¶ 11). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the intermediate reservoir of Tanno et al. in the system of Lee et al. to reduce pressure fluctuations in the system.
Claim 12: Lee et al. discloses no dead zones between components (¶¶ 80-82, fig. 4).
Claim 21: Lee et al. discloses first and second tanks (fig. 4).
Claims 22-23: The mixer of Lee et al. is moving and the components flow past and through the convoluted path (fig. 4).

Claims 2, 6, 10-11 and 23 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above.
Claim 2: Lee et al. discloses first and second pumps (27) and a mixer (30). Lee et al. is silent as to the pumps being metering pumps. However, Tanno et al. discloses an apparatus for an inkjet printer which includes a feed system including a metering pump (23; ¶¶ 59-60). As taught by Tanno et al., a metering pump is a preferable feeding pump because it feeds a constant quantity of components (¶ 60). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the metering pump of Tanno et al. in the apparatus of Lee et al. in order to provide a constant supply of components, as taught by Tanno et al.
Claim 6: Tanno et al. discloses a pressure-controlled reservoir (¶ 14).
Claim 10: Tanno et al. discloses a modular and replaceable component (¶ 91).
Claim 11: Lee et al. discloses a 3-way valve connecting the pumps, mixer and cleaning system (¶ 67).
Claim 24: Tanno et al. discloses the printhead including piezoelectric elements (¶ 45).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above, further in view of Abate et al. (US 2018/0056288).
Lee et al. is silent as to whether the mixers are active or passive. However, Abate et al. discloses an apparatus including a feed system for a printer which includes active and/or passive mixers (¶ 252). As taught by Abate et al., these mixers allow fluid rates to be controlled. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included active and/or passive mixers in the apparatus of Lee et al. to effectively control fluid rates, as taught by Abate et al.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above, further in view of Kent (US 2004/0085416).
Lee et al. discloses a recirculation system (40; ¶ 48), but is silent as to the circulation system circulating components from the printhead. However, Kent discloses a recirculation pump and compartments to and from a printhead (claims 24-33). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the recirculation pump and compartments of Kent in the apparatus of Lee et al. to efficiently recirculate oversupplied components of Lee et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above, further in view of Cruz et al. (US 2015/0124019).
Lee et al. is silent as to a heat-transfer system. Cruz et al. discloses an inkjet printer which includes a heat-transfer system (¶¶ 18-19). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the heat transfer system of Cruz et al. in the apparatus of Lee et al. to effectively control temperature within the apparatus.

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above, further in view of Kosugi et al. (US 2004/0114002).
Lee et al. is silent as to temperature or viscosity sensors. However, Kosugi et al. discloses an inkjet printer including temperature and viscosity sensors and a controller (¶ 81). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the sensors of Kosugi et al. in the apparatus of Lee et al. to identify and rectify printing apparatus malfunctions, as taught by Kosugi et al. (¶ 5).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above, further in view of Cruz et al. (US 2015/0124019) and Kosugi et al. (US 2004/0114002).
Lee et al. is silent as to a heat-transfer system. Cruz et al. discloses an inkjet printer which includes a heat-transfer system (¶¶ 18-19). Kosugi et al. discloses an inkjet printer including temperature and viscosity sensors and a controller, and modular/replaceable components (¶ 81). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the sensors of Kosugi et al. and the heat transfer system of Cruz et al. in the apparatus of Lee et al. to identify and rectify printing apparatus malfunctions and control temperature, as taught by Kosugi et al. (¶ 5) and Cruz et al.

(2) Response to Arguments
Appellant’s Arguments: Regarding claim 1, Appellant first argues that figure 9 of Lee shows that “Lee’s cleaning system discharges cleaning solution immediately after it passes through the mixer.” This argument has been considered but is not persuasive. The claims are drawn to an apparatus, which merely requires that a cleaning solution be capable of being flushed through the system. Just as the other components, or materials, are capable of moving through the system of Lee et al., the cleaning solution would likewise be capable of moving through the same system, which is no less than the instant claims require. The fact that Lee also shows an embodiment in figure 9 that allows for a 3-way valve to be turned to allow cleaning solution to be discharged via tube 107 in no way precludes the embodiment discussed above which allows the cleaning solution to flow to the printhead.
	Appellant further argues that “[t]he claim does not recite a cleaning system that would be theoretically ‘capable’ of a function after having been suitable configured. The claim recites a cleaning system that has already been ‘configured to’ carry out that function.” As discussed above, the claims are drawn to an apparatus, which merely requires that a cleaning solution be capable of being flushed through the system. Just as the other components, or materials, are capable of moving through the system of Lee et al., the cleaning solution would likewise be capable of moving through the same system, which is no less than the instant claims require. Because the apparatus of Lee could be used with a cleaning solution instead of ink it is “configured to” perform every element claimed, as is.
	Appellant further argues that “[t]he limitation of ‘a mixer that mixes precursors to form a resin’ is allegedly disclosed based on a crucial assumption: ‘an apparatus capable of mixing one substance is capable of mixing all substances.’” This argument has been considered but is also not persuasive. No assumption has been made. Lee discloses mixing precursors, printing the precursors from the nozzle of the printhead, and then curing the precursors using ultraviolet light to form a cured resin (¶ 41).
Regarding claim 12, Appellant argues that a dead zone in mixing tank 30 may be present. This argument has been considered but is not persuasive. Claim 12 does not require the entire path of the components to be streamlined or have no dead zones. Lee et al. discloses multiple portions of the paths of the components being streamlined, or straight, and having no dead zones (see, e.g., fig. 4), which is no less than is required by the instant claim.
Regarding claim 21, Appellant argues that “identification of tanks in Lee is insufficient to reject claim 21.” This argument has been considered but is not persuasive. Lee discloses mixing precursors, printing the precursors from the nozzle of the printhead, and then curing the precursors using ultraviolet light to form a cured resin (¶ 41). Moreover, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 1, Appellant argues that Lee’s mixing tank must suppress pressure fluctuation, but does not identify any disclosure in Lee which indicates a suppression of pressure fluctuation. Even assuming, arguendo, that Lee’s mixing tank was capable of suppressing pressure fluctuation, as taught by Tanno et al., including an intermediate tank with a damping function reduces pressure fluctuations in the system (¶ 11). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the intermediate reservoir of Tanno et al. in the system of Lee et al. to further reduce pressure fluctuations in the system.
Regarding claim 2, Appellant argues that even though Tanno discloses metering pump 23 feeding a constant quantity of liquid per each driving unit, the supply would not be constant. The claims do not require a constant supply of components throughout the entire system at all times. The fact that Tanno discloses feeding a constant supply of liquid at least a portion of the time meets every element of the claim.
Regarding claim 6, Appellant argues that the claim requires a reservoir being pressurized, and that the cited art refers to a negative pressure. A negative pressure is a pressure, which is no less than required by claim 6.
Regarding claim 10, Appellant argues that ultraviolet light source of Tanno is not in contact with the resin. Instant claim 10 does not require direct contact. The light source is part of the system which is in indirect contact with the resin.
Regarding claim 11, Appellant argues that valve 105 of Lee is not connected to two pumps because “valve 105 only connects to pump 40 and not to pump 27.” The components of Lee’s system are all at least indirectly connected to one another. Claim 11 does not require a direct connection.
Regarding claim 23, Appellant argues that the cited art does not disclose a convoluted path. Lee discloses convoluted paths in at least figures 4 and 9.
Regarding claims 4-5, Appellant argues that the mixers of Abate are not in line mixers. Abate discloses micromixers including active and passive mixers to control the fluid flow, which are understood to be in-line (¶¶ 251-252). If the mixers were not in-line, they would not be capable of controlling the fluid. Moreover, one cannot show nonobviousness by attacking references individually where the rejection is based on a combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Lee shows an inline mixer in figure 9, and Abate et al. discloses an apparatus including a feed system for a printer which includes active and/or passive mixers (¶ 252). As taught by Abate et al., these mixers allow fluid flow to be controlled. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included active and/or passive mixers in the apparatus of Lee et al. to effectively control fluid flow, as taught by Abate et al.
Regarding claim 7, Appellant argues that the recirculation system of Kent is located in a different position than claimed. One cannot show nonobviousness by attacking references individually where the rejection is based on a combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Lee et al. discloses a recirculation system (40; ¶ 48), but is silent as to the circulation system circulating components from the printhead. However, Kent discloses a recirculation pump and compartments to and from a printhead (claims 24-33). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the recirculation pump and compartments of Kent in the apparatus of Lee et al. to efficiently recirculate oversupplied components of Lee et al.
Regarding claim 8, Appellant argues that no storage or return compartment is present in the cited art. Kent discloses a storage compartment (¶ 22) and return compartment (¶ 29).
Regarding claim 13, Appellant argues that the cited art does not show a heat-transfer system for causing heat to flow away from the resin, and that Cruz only discloses using ink to absorb heat from the print head. This is incorrect. Cruz teaches using non-ink fluid as a coolant for cooling the system and thereby causing heat to flow away from the resin (¶ 18).
Regarding claims 14 and 16-17, Appellant argues that the cited art does disclose a sensor and a controller, wherein the sensor is configured to sense a property of the resin and to transmit a signal indicative of the property to the controller, because Kosugi only discloses “a sensor substitute 171. A sensor substitute cannot be a ‘sensor’ for the same reason that a sugar substitute cannot be sugar.” This is not correct. As taught by Kosugi, ”[t]he ink cartridge 111 is thus applicable to both a printer designed for the use of a cartridge with a built-in sensor and a printer designed for the use of a cartridge without a built-in sensor. Namely the cartridge of the invention is compatible with the cartridge having the built-in sensor.” (Abstract).
Regarding claim 15, Appellant argues that the cited art does not disclose causing heat transfer between the resin and a heat transfer system to control said temperature of said resin, because the cited art shows controlling the temperature of the print head and not the ink. The ink is in direct contact with the print head. By transferring heat from the print head, the temperature of the ink in contact with the print head is also thereby controlled.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LARRY W THROWER/               Primary Examiner, Art Unit 1754                                                                                                                                                                                        
Conferees:
/ROBERT J HILL JR/Primary Examiner, TC 1700                                                                                                                                                                                                      
/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.